DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6, 8-11 and 13-15 is/are rejected under 35 U.S.C. 102(a)1 as being anticipated by US 2017/0258159 (Moore).
Regarding claim 1, ‘159 discloses: An elastic trim (12, “elastic” par. 24 and “any portion of waistband 12 may comprise woven materials” par. 24), comprising: a first woven section (20, right half) forming a first longitudinal length of the elastic trim (12); a second woven section (20, left half) forming a second longitudinal length of the elastic trim (12); a third woven section (40) forming a third longitudinal length of the elastic trim (12), the third woven section (40) interposed between the first woven section (20, right 
a cable (28, 30) movably positioned within the at least one tunnel structure (22); wherein the first woven section (20, right half) and the second woven section (20, left half) each comprise a first woven layer, a second woven layer, and a third woven layer that are interwoven with each other at one or more first areas (shown in annotated figure 3 below).

    PNG
    media_image1.png
    619
    457
    media_image1.png
    Greyscale

	Regarding claim 2, ‘159 discloses: the cable (28, 30) is non-elastomeric (‘159 never discloses the cord is an elastomeric material and states in par. 36 the waistband is elastic and more pliable than the cords 28, 30; therefore cords are “non-elastomeric”), and wherein the first woven section, the second woven section, and the third woven section form a repeating sequence along a length of the elastic trim (all sections are disclosed as woven fabric which are inherently formed by a repeated sequence of yarn interlacings, further the woven sections form two symmetrical halves which are also a “repeating sequence” along the elastic trim).
	Regarding claim 3, ‘159 discloses:  wherein the first woven section, the second woven section, and the third woven section each comprise an elastomeric yarn ( all sections are disclosed as woven and elastic), and wherein the elastomeric yarn comprises a first diameter (inherent to all yarn), and wherein the cable comprises a second diameter that is larger than the first diameter (shown in annotated figure below; the layer thickness of the tunnel outer layer is less than the diameter of the cable; therefore the diameter of yarn in the tunnel outer layer must inherently be less than the diameter of the cable because the tunnel outer layer must include warp and weft yarns; the diameter of the warp and weft yarns in the tunnel outer layer must be smaller than the diameter of the cable or else the tunnel outer layer would be thicker than the cable).
	
    PNG
    media_image2.png
    246
    629
    media_image2.png
    Greyscale




	Regarding claim 6, ‘159 discloses: the trim (12) as part of an apparel item (fig. 1).
	Regarding claim 8, ‘159 discloses: An elastic trim (12), comprising: a first section forming (20, right half) a first longitudinal length of the elastic trim (12); a second section (20, left half) forming a second longitudinal length of the elastic trim (12); a third section (40) forming a third longitudinal length of the elastic trim (12), the third section (40) interposed between the first section (20, right half) and the second section (20, left half), the first section (20, right half) and the second section (20, left half) integrally extending from opposite first and second ends (25, 26) of the third section (40); a first tunnel structure (22) extending through the first section with a first cable (28) movably positioned within the first tunnel structure (22); and a second tunnel structure (24) extending through the second section with a second cable (30) movably positioned within the second tunnel structure (24), wherein the first cable (28) terminates and is secured at the first end (25) of the third section (40) and the second cable (30) terminates and is secured at the second end (26) of the third section (40), and wherein a first end of the first section and a first end of the second section are coupled together such that the elastic trim (12) forms a continuous circumference (shown clearly in fig. 1).
	Regarding claim 9, ‘159 discloses: the elastic trim comprises a waistband (shown clearly in fig. 1).

a second tab (46, fig. 2a) extending outward from the first surface of the elastic trim (12), the second tab (46) having at least one second aperture (54, 64), the second tab positioned at the second end of the third section (shown clearly in fig. 2a).
	Regarding claim 11, ‘159 discloses: the elastic trim (12) comprises a knitted textile (‘159 discloses waistband 12 and any of its portions are knitted, par. 24), and wherein the first tunnel structure and the second tunnel structure extend along the third longitudinal length of the third section (fig. 2a and 2b show the tunnel structures extending ‘along’ the longitudinal length of the third section 40).
	Claim 13 is simply recites the verbatim limitations of claims 3 and 5 combined.  Those disclosures from ‘159 above are repeated here:
	Regarding claim 3, ‘159 discloses:  wherein the first woven section, the second woven section, and the third woven section each comprise an elastomeric yarn ( all sections are disclosed as woven and elastic), and wherein the elastomeric yarn comprises a first diameter (inherent to all yarn), and wherein the cable comprises a second diameter that is larger than the first diameter (shown in annotated figure below; the layer thickness of the tunnel outer layer is less than the diameter of the cable; therefore the diameter of yarn in the tunnel outer layer must inherently be less than the diameter of the cable because the tunnel outer layer must include warp and weft yarns; the diameter of the warp and weft yarns in the tunnel outer layer must be smaller than the diameter of the cable or else the tunnel outer layer would be thicker than the cable).
	
    PNG
    media_image2.png
    246
    629
    media_image2.png
    Greyscale



 	Regarding claim 5, ‘159 discloses:  both the first longitudinal length of the first woven section (20, right half) and the second longitudinal length of the second woven section (20, left half) are greater than the third longitudinal length of the third woven section (40; clearly shown in figure 1).
	Regarding claim 14, ‘159 discloses: the first end of the first section and the first end of the second section are coupled together at a location that is circumferentially spaced from the third section on the continuous circumference (first distal end of the first section [20, right half] is ‘coupled to’ the first distal end of the second section [20, left half] at midpoint of the rear of the trim/waistband [12] which is ‘circumferentially spaced from third section [40] on the continuous circumference’; also of note is that the ‘first section’ recitation from claim 8, to which claim 14 depends, refers antecedent basis to the third section [40] so current claim’s “first section” recitations are not the same as the element being referred to by claim 8’s “first section” recitation).
	Regarding claim 14 which recites verbatim limitations of claim 9, ‘159 discloses: the elastic trim comprises a waistband (shown clearly in fig. 1).
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0258159 (Moore).
Regarding claim 7, ‘159 discloses all of intervening claim 1 as above and further does disclose: “As used throughout this disclosure, "waistband" may comprise a waistband for an article of apparel, but may also comprise any type of trim piece which can be incorporated into an article of apparel to allow for adjustable tightening (par. 8, Brief Summary).”

 	Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to modify any type of body worn article to include the teachings of ‘159 to provide to that article a trim piece that allows for adjustable tightening for increased comfort and fit of the user.
	Regarding claims 16-19, ‘159 does disclose: A method for processing a length of elastic trim (12), the method comprising: securing a first end of the length of elastic trim to an opposite second end of the length of elastic trim to form a continuous circumference (fig. 1), wherein the length of elastic trim includes at least one tunnel structure (22, 24), and wherein a cable (28, 30) is movably positioned within the at least one tunnel structure (22, 24); securing the cable (28, 30) at a first location and a second location, wherein the first location and the second location correspond respectively to a first end and a second end of a first longitudinal length of the continuous circumference (seen clearly in fig. 5; ‘159 discloses: “with reference to FIG. 5, the first and second ends 32, 34 of the first cord 28 and the first and second ends 36, 38 of the second cord 30 could be secured at a seam line 90 that joins two halves (e.g., a right side and a left side) of the first waistband portion 20 together)”).
	‘159 does not disclose removing the length of the cable/cord.  ‘159 does teach at length the cable/cord being movable through the tunnel structures and explicitly that “the first and second ends 32, 34 of the first cord 28 and the first and second ends 36, 38 of the second cord 30 could be secured at a seam line 90 that joins two halves (e.g., in addition to being unsecured, exposed, and/or free floating at this area.”
	The embodiment where the movable cable/cord is unsecured and free floating within the tunnel would allow for removal of the cable/cord for any desired reason including adjustment, repair and replacement.
	The MPEP is clear:
	Making Separable
In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art's] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose."). 
	Making Adjustable
In re Stevens , 212 F.2d 197, 101 USPQ 284 (CCPA 1954) (Claims were directed to
a handle for a fishing rod wherein the handle has a longitudinally adjustable finger hook,
and the hand grip of the handle connects with the body portion by means of a universal
joint. The court held that adjustability, where needed, is not a patentable advance, and
because there was an art-recognized need for adjustment in a fishing rod, the substitution of a universal joint for the single pivot of the prior art would have been obvious.

	Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to modify the method of processing the elastic trim to include a step of removing the cable/cord from the tunnel of the elastic trim to allow the user to adjust, repair and/or replace the cable/cord as desired.
	Regarding claim 17, ‘159 already fully discloses above: the cable (28, 30) is non-elastomeric (‘159 never discloses the cord is an elastomeric material and states in par. 36 the waistband is elastic and more pliable than the cords 28, 30; therefore cords are “non-elastomeric”) and elastic trim (12, “elastic” par. 24 and “any portion of waistband 12 may comprise woven materials” par. 24)
	Regarding claim 18, the recited “cutting” step is an inherent step that must occur to form the structure shown in fig. 1 and as an inherent step to this explicit statement from ‘159, “the waistband 12 may comprise a separate element that is coupled to the pelvic portion 14 via stitching, adhesives, bonding, welding, and the like.”  
	At the very least it must surely be conceded as a common, widely used step in the formation of any article made of separate woven fabric elements to one of ordinary skill in the art at the time of filing the invention to during the manufacturing of the article to cut the desired woven panels from a woven fabric (woven fabrics are inherently made of repeating warp and weft yarn interlacings) so as to provide the desired shaped and sized woven panels needed to form the finished article.
	Regarding claim 19, ‘159 discloses: elastic trim 12 and any of its components do comprise knitted material in par. 24.  ‘Removal step’ is taught as obvious above with respect to claim 16.  Currently claimed ‘external positioning’ of cable (28, 30) is shown clearly in fig. 1.
	Regarding claim 20, ‘159 discloses: wherein the length of elastic trim comprises a woven textile (12, “elastic” par. 24 and “any portion of waistband 12 may comprise woven materials” par. 24), and wherein the length of elastic trim comprises a second longitudinal length of the continuous circumference that integrally extends from the first longitudinal length, the second longitudinal length comprising a first woven layer, a second woven layer, and a third woven layer that are interwoven at one or more first areas (shown clearly in annotated figure 3 below).
the first woven section/longitudinal length (20, right half) and the second woven section/longitudinal length (20, left half) of the continuous circumference of (12) each comprise a first woven layer, a second woven layer, and a third woven layer that are interwoven with each other at one or more first areas (shown in annotated figure 3 below).

    PNG
    media_image1.png
    619
    457
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 4 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claims 4 and 12 both recite very specific location and arrangement requirements of the trim, tunnels and woven layers with respect to each other that are not disclosed nor shown to be obvious over the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Various trim, underwire and waistband references have been attached to establish the general state of the art.





	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991.  The examiner can normally be reached on M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732